El Juez Presideute Sr. HerNÁNüez,
emitió la opinión del tribunal..
Con fecha 18 de octubre de 1920 Antonio Baerga, de es-tado casado, promovió expediente ante la Corte de Distrito de Guayama para acreditar el dominio a su favor de una finca rústica situada en el barrio de Matuyas del Municipio de Maunabo; y dicha corte por resolución de 28 de enero de 1921 declaró justificado el dominio pretendido ordenando su inscripción en el Registro de la Propiedad de Humacao y que se librara copia cértificada de la resolución al peticio-nario para el uso de su derecho.'
El Registrador de la Propiedad de Humacao denegó la inscripción por medio de nota de 11 de abril, 1921, que dice así:
“Denegada la inscripción * '* por aparecer de la orden expedida por la Corte de Distrito de Guayama que la finca cuyo do-minio se ha declarado por dicha corte radica en el barrio Matuyas *474del municipio de Maunabo, que pertenece al Distrito Judicial de Humacao, y por cuanto la única corte con jurisdicción para decla-rar el dominio de la finca aludida es la Corte de Distrito de Hu-macao, cuya jurisdicción es exclusiva, a tenor de lo preceptuado en el artículo 395 de la Ley Hipotecaria y lo resuelto por nuestro Tribunal Supremo en el caso de Nazario v. El Registrador, 16 D. P. R. 668.”
La calificación del Registrador de Humacao ha sido recu-rrida por Antonio Baerga para ante esta Corte Suprema y en apoyo de su revocación invoca nuestras decisiones en el caso de Solá v. El Registrador de la Propiedad, 8 D. P. R. 213 y de Agenjo y Santiago et al. v. Santiago Rosa et al., 26 D. P. R. 713.
La doctrina establecida en el caso de Solá v. El Registrador, no se refiere a un caso análogo al presente pues en aquél se trataba de la inscripción de una declaratoria de here-deros y en éste de la inscripción de un expediente de domi-nio; y respecto de las inscripciones de los expediente de dominio al resolver el caso de Nazario v. El Registrador, dejamos establecido ser exclusiva la jurisdicción conferida por el artículo 395 de la Ley Hipotecaria al Juez de Primera Instancia (hoy juez de distrito) del partido en que radiquen los bienes o al del en que esté la parte principal, si fuese una finca enclavada en varios partidos.
La anterior doctrina no ha sido afectada según alega el recurrente, por la decisión posterior de esta corte en el caso de Agenjo y Santiago et al. v. Santiago Rosa et al., pues en dicho caso no se trataba de competencia para instruir expedientes de dominio sino de competencia para conceder autorización para la enajenación de bienes de menores.
Existiendo como existe en la Ley Hipotecaria un precepto especial que regula la competencia para la instrucción de los expedientes de dominio que es el artículo 395 que de-jamos citado, a ese precepto hay que atenerse y no a los *475preceptos del Código de Enjuiciamiento Civil reguladores de la materia de competencia en los casos comunes y ordinarios.
La misma Dirección General de los Registros de España en resolución de 11 de junio de 1908 fijando la jurisdicción para conocer de los expedientes posesorios, cuya jurisdicción se atribuye por lá Ley Hipotecaria al Juzgado de Primera Instancia del partido (boy juez del distrito) en que están situados los bienes y en ciertas condiciones al juzgado mu-cipal, corrobora la .doctrina establecida en el caso de Nazario v. El Registrador, cuya doctrina ratificamos.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutcbison.
El Juez Asociado Sr. Wolf firmó “Conforme con la sen-tencia. ’ ’